Citation Nr: 0326171	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  00-01 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Propriety of reduction of the disability rating for the 
residuals of a fracture of the left ankle from 20 percent to 
10 percent, effective from March 1, 2000.

2.  Entitlement to an increased disability rating for the 
residuals of a fracture of the left ankle, currently rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to June 
1956.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  

The veteran presented testimony before the undersigned at a 
hearing at the RO in April 2003.  A transcript of the hearing 
testimony has been associated with the claims file. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  A 20 percent rating for the left ankle disability had 
been in effect from July 23, 1996.

3.  The RO notified the veteran of the proposed reduction in 
the evaluation of the left ankle disability, and of his 
rights to submit evidence and request a hearing, in September 
1999.

4.  The RO reduced the evaluation of the left ankle 
disability from 20 percent to 10 percent, effective from 
March 1, 2000, by a rating decision in December 1999.

5.  The August 1999 VA examination shows no more than 
moderate limitation of motion of the left ankle.

6.  The March 26, 2002, VA examination shows several motions 
of the left ankle that are markedly limited.  

7.  The left ankle is not ankylosed.

8.  The first evidence to show an increase in the disability 
of the left ankle following the March 2000 reduction is the 
March 26, 2002, VA examination.


CONCLUSIONS OF LAW

1.  The reduction of the disability rating for the residuals 
of a fracture of the left ankle from 20 percent to 10 percent 
was proper.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5106, 5107, 5113(b)(6), 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.103(b)(2), 3.105(e), 3.159, 3.326, 3.344, 4.7, 4.40, 4.45, 
4.71, Plate II, 4.71a, Diagnostic Code 5271 (2003).

2.  The criteria for a disability rating higher than 10 
percent for the residuals of left ankle fracture are not met 
before March 26, 2002.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.400, 3.102, 3.159, 3.326, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5270, 5271 (2003).

3.  The criteria for a 20 percent disability rating, and no 
higher, for the residuals of left ankle fracture are met 
effective from March 26, 2002.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.400, 3.102, 3.159, 3.326, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5270, 5271 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

An August 1956 rating decision granted service connection for 
the postoperative residuals of a fracture of the left ankle.  
A 10 percent disability rating was assigned.  This 10 percent 
disability rating is now protected.  See 38 C.F.R. § 3.951(b) 
(2003).  

A February 1997 rating decision increased the disability 
rating to 20 percent, effective from July 23, 1996.  The 
veteran has appealed a December 1999 rating decision that 
reduced the disability evaluation to 10 percent, effective 
from March 1, 2000.  He asserts that the evaluation should 
not have been reduced, and that, in fact, his disability 
warrants a higher evaluation.

Reduction

A claim must be resolved in the veteran's favor unless the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  In a rating reduction 
case, it must be ascertained, based upon a review of the 
entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations.  See Brown v. Brown, 5 Vet. 
App. 413 (1993).  Additionally, not only must it be 
determined that an improvement in a disability has actually 
occurred, but also that such improvement reflects improvement 
in ability to function under ordinary conditions of life and 
work.  

With limited, specific exceptions not applicable in this 
instance, no award of compensation shall be terminated, 
reduced or otherwise adversely affected unless the 
beneficiary has been notified of such adverse action and has 
been provided a period of 60 days in which to submit evidence 
for the purpose of showing that the adverse action should not 
be taken.  38 C.F.R. § 3.103(b)(2) (2003).  

Where a reduction in the evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons.  The beneficiary will be notified at his 
or her latest address of record of the contemplated action 
and furnished detailed reasons therefore, and will be given 
60 days for the presentation of additional evidence to show 
that compensation payments should be continued at their 
present level.  If additional evidence is not received within 
that period, final rating action will be taken and the award 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  38 U.S.C.A. 
§ 5113(b)(6) (West 2002); 38 C.F.R. § 3.105(e) (2003).

A September 1999 rating decision proposed reducing the 
veteran's 20 percent disability rating to 10 percent.  The 
veteran was advised of this proposed reduction in a September 
24, 1999, letter.  He was also advised that he could request 
a hearing and that he had 60 days in which to submit 
additional evidence.  A December 1999 rating decision reduced 
the disability rating to 10 percent effective from March 1, 
2000.  Accordingly, the procedural requirements for reduction 
in the disability rating were complied with.  38 C.F.R. 
§§ 3.103(b)(2), 3.105(e) (2003).  

In order for VA to reduce certain service-connected 
disability ratings which have continued for long periods of 
time at the same level (5 years or more), the requirements of 
38 C.F.R. § 3.344(a) and (b) relating to sustained 
improvement must be satisfied.  38 C.F.R. § 3.344 (2003).  
The duration of a rating is measured from the effective date 
assigned that rating until the effective date of the actual 
reduction.  See Brown v. Brown, 5 Vet. App. 413 (1993).  In 
this case, the 20 percent disability rating was effective 
from July 23, 1996, and the reduction was effective March 1, 
2000.  The 20 percent disability rating for the veteran's 
left ankle had thus been in effect for less than five years.  
Accordingly, sustained improvement in the disability need not 
be shown and examination showing improvement in the 
disability may be the basis for the reduction.  38 C.F.R. 
§ 3.344(c) (2003).  

The severity of a disability is ascertained by application of 
the criteria set forth in the VA Schedule for Rating 
Disabilities, contained in 38 C.F.R. Part 4 (2003) (Rating 
Schedule).  The disability ratings are based upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2003).  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2003).  

Under the criteria of Diagnostic Code 5271, moderate 
limitation of motion of the ankle warrants a 10 percent 
disability rating and marked limitation of motion warrants a 
20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (2003).

The February 1997 rating decision that increased the 
veteran's left ankle disability to 20 percent was based on 
the findings in a July 23, 1996, VA outpatient treatment 
record which showed there was limited motion of the ankle 
with dorsiflexion to 0 degrees and plantar flexion to 20 
degrees.  The rating noted that this represented marked 
limitation of motion.  

The veteran received a VA examination in August 1999.  This 
examination shows that there was swelling and tenderness of 
the left ankle.  The report shows there was minimal loss of 
motion with dorsiflexion to 15 degrees and plantar flexion to 
40 degrees.  There was no pain with the motion, however, the 
examiner indicated that there may be an additional 5 degrees 
of lost motion at the end of the day when pain and swelling 
would be worse.  The veteran was able to toe, heel, hop, and 
squat, with pain on hopping on the left foot.  The veteran 
walked with a slight, but painful, limp favoring the right 
ankle.  The left ankle showed generalized swelling.  This 
examination was more complete than the VA clinical record 
upon which the 20 percent disability rating was based.  

An October 1999 statement from a private physician indicates 
that the veteran's ankle was painful, but does not provide 
any further details such a range of motion or the presence of 
other objective manifestations of disability, such as 
swelling.  

Disability of the ankle is determined by limitation of motion 
of the joint.  Even when the estimated reduction in motion 
due to pain is considered, the August 1999 VA examination 
shows dorsiflexion that is half and plantar flexion that is 
significantly greater than half of what may be considered 
normal motion.  38 C.F.R. § 4.71, Plate II (2003).  This may 
be considered moderate limitation of motion.  To sustain the 
reduction in the disability rating for the veteran's left 
ankle, the preponderance of the evidence must support the 
reduction.  Brown, supra, at 421.  The August 1999 VA 
examination shows limitation of motion that is no more than 
moderate, which supports no more than a 10 percent disability 
rating under the criteria of Diagnostic Code 5271.  Since the 
August 1999 VA examination was more complete than the VA 
clinical record upon which the 20 percent rating was based 
and it showed no more than moderate limitation of motion, the 
preponderance of the evidence supports the reduction in the 
disability rating.  38 C.F.R. §§ 4.7, 4.0, 4.45, 4.71a, 
Diagnostic Code 5271 (2003).

Based on the above, the reduction in the disability rating 
from 20 percent to 10 percent for the residuals of the 
fracture of the left ankle was proper.  38 U.S.C.A. §§ 1155, 
5113(b)(6) (West 2002); 38 C.F.R. §§ 3.103(b)(2), 3.105(e), 
3.344, 4.7, 4.40, 4.45, 4.71, Plate II, 4.71a, Diagnostic 
Code 5271 (2003).

Increased rating

As noted above, the reduction to a 10 percent disability 
rating for the residuals of the left ankle was both 
procedurally and factually proper.  Nonetheless, the veteran 
also continues to seek a higher disability evaluation.  A 20 
percent disability rating may be available subsequent to that 
date based on marked limitation of motion of the ankle.  
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2003).  

In addition, Diagnostic Code 5270, entitled "Ankle, 
ankylosis of" provides that a 20 percent rating is warranted 
where the ankle is in plantar flexion at less than 30 
degrees.  A 30 percent rating is warranted where the ankle is 
in plantar flexion between 30 and 40 degrees or in 
dorsiflexion between 0 and 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

VA and private medical records since the March 2000 reduction 
but prior to a March 26, 2002, VA examination do not provide 
detailed findings adequate to evaluate the disability of the 
left ankle.  The March 26, 2002 VA examination shows 
dorsiflexion to 15 degrees and plantar flexion to 25 degrees.  
These motions are somewhat greater than half of the motion 
that would be considered normal.  38 C.F.R. § 4.71, Plate II 
(2003).  The examiner also noted there was pain on motion.  
Additionally, in April 2003, the veteran testified before the 
undersigned that his ankle was worse than it was in 2000 and 
that he had pain, swelling, and problems walking.  Pain on 
motion and use is productive of disability, and a joint that 
is painful on use is to be regarded as seriously disabled.  
The examination also shows that there was "scarcely" any 
medial to lateral or inversion to eversion motion of the 
joint.  Therefore, when pain is considered, several motions 
of the left ankle may be considered as markedly limited.  
Marked limitation of motion of the ankle is a 20 percent 
disability rating under the Schedule.  This is the maximum 
rating available for limitation of motion of the ankle.  
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2003).

As noted above, a greater rating may be available under the 
criteria for ankylosis [immobility and consolidation of the 
joint, Dorland's Illustrated Medical Dictionary 86 (28th ed. 
1994)] of the ankle.  The medical evidence shows there is 
mobility or motion of the left ankle and the left ankle is 
thus not ankylosed.  Accordingly, a disability rating greater 
than 20 percent due to ankylosis is not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5270 (2003).

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court of 
Veterans Appeals (Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1996) in the first instance.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased-rating claim before the RO.  Bagwell 
v. Brown, 9 Vet. App. 337 (1996).  Consequently, the Board 
will consider whether this case warrants the assignment of an 
extraschedular rating.

The veteran testified before the undersigned in April 2003 
that his ankle pain limits his work as a barber.  While there 
is no doubt that ankle pain would limit such work, the 
veteran has indicated that he now uses a stool to sit, to 
assist him in performing his work.  He indicated 
affirmatively that this has had a "pretty drastic effect" 
on his income.  Nonetheless, the evidence as a whole - 
including the medical records and reports - does not show 
that this presents such an exceptional or unusual disability 
picture so as to support the assignment of a higher rating on 
an extraschedular basis.  The record does not show that the 
disability results in frequent hospitalizations or is 
otherwise exceptional or unusual.  

Based on the above, the evidence supports a 20 percent 
disability rating for the residuals of a left ankle fracture.  
The effective date of the increase is the date of the first 
evidence in the record following the March 2000 reduction 
which shows marked limitation of motion of the left ankle.  
This date is the March 26, 2002, the date of the VA 
examination which showed the increase in the disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.400, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5270, 5271 (2003).

Veterans Claims Assistance Act

During the pendency of the appellant's claim and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  The VCAA and 
the implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  Additionally, the VCAA provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2003).  

Review of the record reflects that the veteran was informed 
of the requirements for a grant of the benefits sought in the 
February 2000 statement of the case.  The statement of the 
case and the supplemental statement of the case provided the 
veteran with a summary of the evidence in the record used for 
the determinations.  Accordingly, the veteran was advised of 
the evidence necessary to substantiate his claims.  An August 
2001 VA letter advised the veteran of the VCAA, the evidence 
needed to support his claim, the kind of evidence he was 
responsible for obtaining, and the evidence VA was 
responsible for obtaining.  The veteran was also advised of 
the VCAA regulations in the October 2002 supplemental 
statement of the case.  The veteran has received VA 
examinations.  VA medical records have been requested and 
obtained, or provided by the veteran.  Additionally, private 
medical records were received.  The veteran has not 
identified additional relevant evidence of probative value 
which has not already been sought and associated with the 
claims file.  Accordingly, the facts relevant to this claim 
have been developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA.  
38 C.F.R. §§ 3.102, 3.159, 3.326 (2003). 

The Board also notes that, in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, however, one issue involves the propriety of 
the December 1999 rating decision that reduced the rating of 
the left ankle disability from 20 percent to 10 percent.  
This, obviously, occurred before the passage of the VCAA and 
well before the promulgation of the regulation, in July 2001, 
that was invalidated by the Court.  As discussed above, the 
procedures for reducing the evaluation were properly 
followed.  

As for the other issue - that of entitlement to a higher 
rating - the Board has assigned the maximum schedular rating 
for limitation of motion of the ankle.  Moreover, the August 
2001 letter sent to the veteran informed him that if the 
evidence requested was not received by October 16, 2001, the 
RO might have to decide the claim without it.  But it also 
informed the veteran that he had until August 16, 2002, 
within which to submit the evidence.  In fact, the RO did not 
issue a rating decision following that letter until mid-July 
2002 -- long after the veteran had submitted additional 
evidence.  Although the veteran was denied benefits short of 
the one-year period, this occurred during the appeal period, 
and the Board has since granted a 20 percent rating from the 
date of the VA examination showing greater disability.


ORDER

The reduction of the disability rating for the residuals of a 
fracture of the left ankle from 20 percent to 10 percent was 
proper and the appeal as to this issue is denied.  

A 20 percent disability rating for the residuals of left 
ankle fracture effective from March 26, 2002, is granted, 
subject to the laws and regulations governing the 
disbursement of monetary benefits.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



